Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on October 12 2020, claims 1-16 are currently pending for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakov et al. (US20020196802A1) hereinafter Sakov in view of Srisuresh et al. (USRE38902E1) hereinafter Srisuresh further in view of Nunes et al. (US20160105471A1) hereinafter Nunes. 

As per claim 1.  An IP multiplexer (290) adapted to (Sakov, Fig.4 [label IP multiplexer], par0028 teaches an IP Multiplexer forwards IP packets without utilizing a routing protocol or maintaining a routing table. Instead, it allows the routers in the network to make all the routing decision and forward packets on the route chosen by them).
allow packets for use by a network endpoint (260) to use (Sakov, par0039 teaches workstation A inserts MAC address mB in the MAC header of all IP packets transiting through router G and transmits it on the Ethernet segment. The IP Multiplexer listens to all packets on the Ethernet interface by putting itself in promiscuous mode. It receives the packet with mB as the destination MAC address. It sends the packet on WAN Link 1 by looking up the MAC address mB in its IP Multiplexing table as shown in FIG. 6. The IP packet travels across WAN link 1 and reaches IP Multiplexer C. IP Multiplexer C sends the packet over the Ethernet to its next hop, Router G. Router G consults its dynamic routing tables, determines the next hop router to reach workstation F and forwards the packet to the next hop. The previous step is repeated until the packet reaches the router to which F is directly connected, which delivers the packet to recipient workstation F).
a first IP address (254) and (Sakov, par0050 teaches it is used to process IP packets sent to the IP Multiplexer's IP address).
(Sakov, par0053 teaches data flow across the IP Multiplexer while forwarding a packet received on a LAN interface to the WAN is described in this section. The Ethernet interface operates in promiscuous mode so that the IP Multiplexer can receive packets that are addressed to a range of MAC addresses, and not just one MAC address).
the IP multiplexer configured to automatically: receive incoming packets on a first interface (204) from a (Sakov, par0053 teaches data Flow across the IP Multiplexer while forwarding a packet received on a WAN interface to the LAN is described in this section).
gateway device (280) with a first MAC address (288), the gateway device connected to an IP network (282); (Sakov, par0068-0069 teaches  it forwards the packet to the directly connected host after resolving the host's MAC address [a first MAC address] using ARP or by looking up its ARP cache. If source interface forwarding is configured, the packet is sent to a default gateway configured for that WAN link [the gateway device connected to an IP network]).
process incoming packets from the first interface before: out a second interface (208) connected to the, adjusted to use a second MAC address (258) associated with the; (Sakov, par0069-0070 teaches if source interface forwarding is configured, the packet is sent to a default gateway configured for that WAN link. If neither of the above conditions exist, the IP Multiplexer looks up the Destination IP address in its “Longest Match” IP Forwarding Table which is based on static routes configured by the user. If a match is found, the IP Multiplexer sends the IP packet to the appropriate output interface [second interface with second MAC]. This can be either the Ethernet interface or the WAN interface).
Sending network packets out a third interface (212) connected to the network endpoint (260); the network packets adjusted to use a third MAC address (268) associated with the network endpoint (260); (Sakov, par0068teaches if the packet is to a directly connected host, for example, on the Ethernet segment, it forwards the packet to the directly connected host [third interface] after resolving the host's MAC [third MAC] address using ARP or by looking up its ARP cache).
          Sakov does not explicitly discloses a management endpoint (250), management endpoint (250), Sending management packets, the management packets, to also use the first IP address (254) to reduce a need to purchase more than one IPv4 address.
          Srisuresh however disclose a management endpoint (250), (Srisuresh, col5  ln44-51 teaches Access Server [management endpoint] 702 utilizing this novel proxy NAT feature is also able to provide Web contact, SNMP management and other type of service to multiple routing realms represented by the same address space. Sections IV and VII below, with reference to FIGS. 2-5, respectively, show a preferred embodiment of the present invention where NAT or NAPT is done within an Internet Service Provider's router for customer's office networks).
management endpoint (250), Sending management packets, the management packets (Srisuresh, col5 ln67-c0l6 ln10 teaches if a user on PC 108a [management endpoint] initiates an outbound session (e.g., a FTP, Telnet or any connection involving the exchange of datagrams), it transmits data with the source IP address of 10.0.0.5 (i.e., it own locally significant IP address) and destination IP address of 138.76.29.7 (e.g., an IP address assigned to another target host). Also transmitted in the IP is the source port (e.g., 3017) and destination port (e.g., 23) of the datagram. This is shown by arrow (a) in FIG. 4…..to also use the first IP address (254) to reduce a need to purchase more than one IPv4 address, If a reply should come back (i.e., inbound) it would contain a source IP address of 138.76.29.7 and a destination IP address of 138.76.28.4. This is shown by arrow (c). The office router 106 would then map the destination IP address to 10.0.0.5, map the uniquely assigned port 1027 back to 3017, and then forward the datagram to workstation 108a so that the original session (and thus user) on PC 108a can receive their reply. This is shown by arrow (d)).
to also use the first IP address (254) to reduce a need to purchase more than one IPv4 address, (Srisuresh, Col4 ln17-22, ln30-34, Col7 ln2-11. Col4 ln17-22, ln30-34 teaches we refer to Internet Protocol (IP), version 4 in this document. These addresses are normally assigned by the Internet Assigned Numbers Authority (IANA) or service providers to ensure that the addresses assigned [addresses are purchased from the authority and then they are assigned] are globally unique when operating in the Internet domain….. NAT described in this document refers to datagrams (a.k.a. packets) traversing from a private address domain to a public address domain, both of which run the same. IP v.4 network protocol. Col7 ln2-11 teaches FIG. 4 illustrates the conventional method for doing network address port translation (NAPT). That is, the following dataflow illustrates the NAPT functionality that an individual organization's stub router 106 must process when an organization's stub network 110 is assigned only one globally unique IP address [reduce a need to purchase more  than one IPv4 address]. Conventional NAPT algorithms and associated hardware allow many network locally significant addresses and their TCP/UDP ports to be translated to a single globally significant network address [use the first IP address] and its respective TCP/UDP ports.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           a management endpoint (250), management endpoint (250), Sending management packets, the management packets, to also use the first IP address (254) to reduce a need to purchase more than one IPv4 address, as taught by Srisuresh in the IP multiplexer of Sakov, so IP addresses allow packets transmitted within the IP to be diagrams-a self-contained, independent entity of data carrying sufficient information to be routed from the source to the destination computer without reliance on earlier exchangers or the transporting network, see Srisuresh col 2 ln 7-11.
          Sakov and Srisuresh do not explicitly disclose maintaining a list of port values in a set of ports reserved for, responding to a receipt of a network packet using a specific port value within the set of ports reserved, by: A) Removing that specific port value from the set of ports reserved for management packets; and B) Adjusting a flow table to reflect a change in the set of ports reserved for.
         Nunes however discloses maintaining a list of port values in a set of ports reserved for. (Nunes, par0089 teaches the edge connector looks up the port in a port to host IP table, and sends the packet to the IP address. It then stores the action list in a flow table [maintaining a list of port values in a set of ports reserved for]. All subsequent packets that have a matching plurality of data will have the same set of actions applied to them, resulting in them being routed to the same IP address).
(Nunes, par0158 teaches upon discovering a new port binding, a host queries the shared database for data structures indexed by that port. If non-empty, then for all peers that may have flows installed that send traffic to the previous host that bound that port, the current host sends messages so the peers can invalidate [Removing that specific port value] those flows).
B) Adjusting a flow table to reflect a change in the set of ports reserved for, (Nunes, par0157 teaches upon discovering a new port binding, a host queries the shared database for data structures indexed by that port. If non-empty, the host seeds [adjust] the port's connection tracking set and NAT map [flow table] with the data returned by the query).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           maintaining a list of port values in a set of ports reserved for, responding to a receipt of a network packet using a specific port value within the set of ports reserved, by: A) Removing that specific port value from the set of ports reserved for management packets; and B) Adjusting a flow table to reflect a change in the set of ports reserved for, as taught by Nunes in the IP multiplexer of Sakov and Srisuresh, so network virtualization enables creation of customer-configurable network topologies, which can be altered by arranging virtual routers and virtual switches without any corresponding change in physical hardware, virtualization further supports segregation of customers' data for security and use-based pricing, see Nunes par0005.
As per claim 2. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein the IP multiplexer, (Sakov, par0050 teaches the service provider can configure the IP address of the IP Multiplexer on each WAN link
the network endpoint, and (Sakov, par0039 teaches workstation A broadcasts an Address Resolution Protocol request packet to determine Router G's MAC address. IP Multiplexer B responds to the ARP request by providing a MAC address that it associates with the WAN link through which Router G is reachable. IP Multiplexer C responds with MAC address mB for WAN link 1 in the Address resolution reply packet).
          Sakov does not explicitly discloses the management endpoint share a single IPv4 address.
          Srisuresh however discloses the management endpoint share a single IPv4 address. (Srisuresh, Col4 ln17-22 and ln30-34, Col5 ln67-col6 ln9. Col4 ln17-22, ln30-34 teaches we refer to Internet Protocol (IP), version 4 in this document.….. NAT described in this document refers to datagrams (a.k.a. packets) traversing from a private address domain to a public address domain, both of which run the same. IP v.4 network protocol. Col5 Ln67-col6 ln9 teaches if a user on PC 108a [management endpoint] initiates an outbound session (e.g., a FTP, Telnet or any connection involving the exchange of datagrams), it transmits data with the source IP address of 10.0.0.5 (i.e., it own locally significant IP address) and destination IP address of 138.76.29.7 (e.g., an IP address assigned to another target host). Also transmitted in the IP is the source port (e.g., 3017) and destination port (e.g., 23) of the datagram. This is shown by arrow (a) in FIG. 4. The stub router 106 maps (i.e., translates) the source IP address to the organization's single globally unique IP address [share a single  IPv4 address] of 138.76.28.4 before forwarding the packet to the service provider's router 104. Also, before forwarding the packet, the stub router 106 uniquely assigns the datagram to one of the ports (e.g., 1027) of the globally unique IP address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           the management endpoint share a single IPv4 address, as taught by Srisuresh in the IP multiplexer of Sakov, so IP addresses allow packets transmitted within the IP to be diagrams-a self-contained, independent entity of data carrying sufficient information to be routed from the source to the destination computer without reliance on earlier exchangers or the transporting network, see Srisuresh col 2 ln 7-11.

As per claim 4. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein the IP multiplexer alerts the network endpoint when the IP multiplexer is down to allow the network endpoint to reroute traffic around the IP multiplexer in an alternative interface is available. (Sakov, par0087, par0038-0039. Par0087 teaches as show in FIG. 10. Both the customer and the Service provider use the IP Multiplexer for WAN access and WAN Aggregation respectively. The CPE router transparently peers with POP routers in Virginia and San Francisco. It picks the T1 connecting to the Virginia as the primary path based on the metrics advertised for both the paths by the POP routers. Should the router in Virginia fail, the CPE router transparently switches over [to reroute traffic around] to the backup path through the SFO router. It detects the failure through the routing protocol. Since IP Multiplexers transparently pass the routing protocols, the failover also happens transparently. Par0038-0039 teaches routers have established paths to various destination networks using standard routing protocols—for example Border Gateway Protocol (BGP), Open Shortest Path First (OSPF). Both the IP Multiplexers B and C in FIG. 6 assign a unique virtual MAC address to each WAN interface. … IP Multiplexer B responds to the ARP request by providing a MAC address that it associates with the WAN link through which Router G is reachable. IP Multiplexer C responds [alerts the network endpoint] with MAC address mB for WAN link 1 in the Address resolution reply packet).

As per claim 8. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein at least some packets originating at the network endpoint are changed by the IP multiplexer so that the at least some packets leave the IP multiplexer heading to the gateway device with a MAC address other than the MAC address of the network endpoint. (Sakov, par0098 teaches  the IP Multiplexer uses the following algorithm to forward Multicast datagrams. Interfaces that have routers present on them are marked as the “uplink interfaces”, whereas interfaces that have IP Multicast hosts present on them are designated as “member” interfaces. IP Multicast packets received on the uplink are sent on all the member interfaces. IP Multicast data packets received on the member interfaces are forwarded on all the remaining member interfaces as well as on the uplink. IP Multiplexing provides a efficient yet simple means of transporting IP Multicast).

As per claim 12. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
(Sakov, par0098 teaches  the IP Multiplexer uses the following algorithm to forward Multicast datagrams. Interfaces that have routers present on them are marked as the “uplink interfaces”, whereas interfaces that have IP Multicast hosts present on them are designated as “member” interfaces. IP Multicast packets received on the uplink are sent on all the member interfaces. IP Multicast data packets received on the member interfaces are forwarded on all the remaining member interfaces as well as on the uplink. IP Multiplexing provides a efficient yet simple means of transporting IP Multicast).
          Sakov does not explicitly discloses the management endpoint.
.          Srisuresh however disclose the management endpoint (Srisuresh, col5  ln44-51 teaches Access Server [management endpoint] 702 utilizing this novel proxy NAT feature is also able to provide Web contact, SNMP management and other type of service to multiple routing realms represented by the same address space. Sections IV and VII below, with reference to FIGS. 2-5, respectively, show a preferred embodiment of the present invention where NAT or NAPT is done within an Internet Service Provider's router for customer's office networks).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           the management endpoint, as taught by Srisuresh the IP multiplexer of Sakov, so IP addresses allow packets transmitted within the IP to be diagrams-a self-contained, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakov in view of Srisuresh further in view of Nunes and further in view of Tang (US20080165802A1) hereinafter Tang.
As per claim 3. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein the IP multiplexer (Sakov, par0038-0039 teaches routers have established paths to various destination networks using standard routing protocols—for example Border Gateway Protocol (BGP), Open Shortest Path First (OSPF). Both the IP Multiplexers B and C in FIG. 6 assign a unique virtual MAC address to each WAN interface. … IP Multiplexer B responds to the ARP request by providing a MAC address that it associates with the WAN link through which Router G is reachable. IP Multiplexer C responds [alerts the network endpoint] with MAC address mB for WAN link 1 in the Address resolution reply packet.
          Sakov does not explicitly discloses the management endpoint, management packets.
.          Srisuresh however discloses the management endpoint, management packets (Srisuresh, col5  ln44-51 teaches Access Server [management endpoint] 702 utilizing this novel proxy NAT feature is also able to provide Web contact, SNMP management and other type of service to multiple routing realms represented by the same address space. Sections IV and VII below, with reference to FIGS. 2-5, respectively, show a preferred embodiment of the present invention where NAT or NAPT is done within an Internet Service Provider's router for customer's office networks).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           the management endpoint, management packets, as taught by Srisuresh in the IP multiplexer of Sakov, so IP addresses allow packets transmitted within the IP to be diagrams-a self-contained, independent entity of data carrying sufficient information to be routed from the source to the destination computer without reliance on earlier exchangers or the transporting network, see Srisuresh col 2 ln 7-11.
         Sakov, Srisuresh and Nunes do not explicitly disclose reacts to, port conflicts by changing the port values within the set of ports reserved for.
         Tang however discloses reacts to, port conflicts by changing the port values within the set of ports reserved for. (Tang, par0129 teaches determining means 124 for, if the NAT source ports of said times of detection messages are the same as one another, determining said local port as a local penetrated local which does not conflict with the port of other device and selecting said NAT source address and NAT port as the ultimate NAT external-network address and NAT port. Otherwise, selecting means re-selects a different local source port, and detecting means 12 sends times of detection messages to judge whether or not the local source port is a local penetrated port which does not conflict with the port of other device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           reacts to, port conflicts by changing the port values within the set of ports reserved for, .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakov in view of Srisuresh further in view of Nunes and further in view of Rose et al (US20070008964A1) hereinafter Rose. 
As per claim 5. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein the IP multiplexer, when the IP multiplexer is down to allow network endpoint to reroute traffic around the IP multiplexer in an alternative interface is available. (Sakov, par0087, par0038-0039. Par0087 teaches as show in FIG. 10. Both the customer and the Service provider use the IP Multiplexer for WAN access and WAN Aggregation respectively. The CPE router transparently peers with POP routers in Virginia and San Francisco. It picks the T1 connecting to the Virginia as the primary path based on the metrics advertised for both the paths by the POP routers. Should the router in Virginia fail, the CPE router transparently switches over [to reroute traffic around] to the backup path through the SFO router. It detects the failure through the routing protocol. Since IP Multiplexers transparently pass the routing protocols, the failover also happens transparently. Par0038-0039 teaches routers have established paths to various destination networks using standard routing protocols—for example Border Gateway Protocol (BGP), Open Shortest Path First (OSPF). Both the IP Multiplexers B and C in FIG. 6 assign a unique virtual MAC address to each WAN interface. … IP Multiplexer B responds to the ARP request by providing a MAC address that it associates with the WAN link through which Router G is reachable. IP Multiplexer C responds [alerts the network endpoint] with MAC address mB for WAN link 1 in the Address resolution reply packet).
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the IP multiplexer alerts the management endpoint when the IP multiplexer is down to allow network endpoint to reroute traffic around the IP multiplexer in an alternative interface is available.
         Rose however discloses wherein the IP multiplexer alerts the management endpoint when the IP multiplexer is down to allow network endpoint to reroute traffic around the IP multiplexer in an alternative interface is available. (Rose, par0009 teaches When a link down event occurs, the node that detects the link down event immediately sends a link down control frame [alerts] toward the master node [management endpoint].  The master node is also responsible for activating the backup link, which is its secondary link.  The secondary link on a master node is normally blocked to insure a loop-free topology.  After a failure, when the secondary link is up, the master node flushes its own forwarding table and also sends a control frame to all other ring nodes, instructing them to flush their forwarding tables).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the IP multiplexer alerts the management endpoint when the IP multiplexer is down to allow network endpoint to reroute traffic around the IP multiplexer in an alternative interface is available, as taught by Rose the IP multiplexer of Sakov, Srisuresh and Nunes, so Ethernet Automatic Protection Switching offers resilient .

Claims 6, 7, 9-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakov in view of Srisuresh further in view of Nunes and further in view of Wang et al. (US20190007342A1) hereinafter Wang. 
As per claim 6. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein the IP multiplexer (Sakov, Fig.4 [label IP multiplexer], par0028 teaches an IP Multiplexer forwards IP packets without utilizing a routing protocol or maintaining a routing table).
         Sakov, Srisuresh and Nunes do not explicitly disclose is a virtual device.
         Wang however discloses is a virtual device. (Wang, par0040 teaches as shown, the datacenter 400 includes two host machines 405 and 410 that host VMs, which belong to the same logical network (they may attach to the same logical switch or different logical switches). The VMs 415 and 420 connect to MFEs 425 and 430, respectively, which operate on the host machines 405 and 410 to implement the logical network. In addition, the logical network to which the VMs 415 and 420 belong includes a connection (e.g., a logical router connection) to an external network 435. This connection is implemented by a gateway 440 operating on a third host machine 445. In some embodiments, the gateway 440 is a separate component of a logical router, and may be implemented in a VM or other DCN on the host 445, in the datapath of the host 445, etc).


As per claim 7. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 1.
         Sakov further discloses wherein the IP multiplexer (Sakov, Fig.4 [label IP multiplexer], par0028 teaches an IP Multiplexer forwards IP packets without utilizing a routing protocol or maintaining a routing table).
         Sakov, Srisuresh and Nunes do not explicitly disclose is a physical device.
         Wang however discloses is a physical device. (Wang, par0056-0057 teaches the source MAC is that of the physical interface to which the source physical IP address corresponds, while the destination MAC is that of the local gateway (unless the destination physical interface is on the same physical switch as the source physical interface…. For the physical MAC addresses, the source MAC (PMAC1) is that of the PNIC to which the 192.168.1.10 address corresponds, while the destination MAC (PMAC2) is that of the local default gateway. FIG. 9 illustrates similar address replacement of the source and destination IP and MAC addresses for the packet 900. The same source physical IP address is used, while the destination IP address corresponding to 10.2.1.6 (VM4) is used. In this case, the same physical MAC addresses are used as for the first packet, because the packet is again sent to the local default gateway on the physical network).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           is a physical device, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical datacenter network is used as a packet carrier, and the network functionalities (of the logical networks) are separated and implemented in the upper overlaying layer, see Wang par0001.

As per claim 9. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 8.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the at least some packets are ARP packets.
         Wang however discloses wherein the at least some packets are ARP packets. (Wang, par0032 teaches the MFE 105 stores this mapping, and uses the mapping to process packets sent to and from the VM 115, as described in more detail below. In some embodiments, the MFE sends a gratuitous ARP packet to notify the physical network of the new IP address [many new IPs can be added]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the at least some packets are ARP packets, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical 

As per claim 10. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 8.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the at least some packets are ICMP packets.
         Wang however discloses wherein the at least some packets are ICMP packets. (Wang, par0059 teaches ICMP packets may be acted upon by the physical routers in ways that are not desired, so the MFE 805 replaces this with the value 143, which is a reserved value that will be ignored by the physical network routers).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the at least some packets are ICMP packets, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical datacenter network is used as a packet carrier, and the network functionalities (of the logical networks) are separated and implemented in the upper overlaying layer, see Wang par0001.

As per claim 11. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 8.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the at least some packets are DHCP packets.
(Wang, par0028 teaches the MFE 105 identifies the logical IP address of a new interface [more than one new interfaces can be added and DHCP uses many packets] (by intercepting a DHCP packet, receiving the information from the VNIC, processing a packet from the VNIC, etc.), the MFE 105 notifies the network controller 100 of the new logical network address and interface, so that the network controller 100 can assign a unique physical IP address for the interface (i.e., mapped to the logical network address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the at least some packets are DHCP packets, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical datacenter network is used as a packet carrier, and the network functionalities (of the logical networks) are separated and implemented in the upper overlaying layer, see Wang par0001.

As per claim 13. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 12.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the at least some packets are ARP packets.
         Wang however discloses wherein the at least some packets are ARP packets. (Wang, par0032 teaches the MFE 105 stores this mapping, and uses the mapping to process packets sent to and from the VM 115, as described in more detail below. In some embodiments, the MFE sends a gratuitous ARP packet to notify the physical network of the new IP address [many new IPs can be added]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the at least some packets are ARP packets, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical datacenter network is used as a packet carrier, and the network functionalities (of the logical networks) are separated and implemented in the upper overlaying layer, see Wang par0001.

As per claim 14. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 12.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the at least some packets are ICMP packets.
         Wang however discloses wherein the at least some packets are ICMP packets. (Wang, par0059 teaches ICMP packets may be acted upon by the physical routers in ways that are not desired, so the MFE 805 replaces this with the value 143, which is a reserved value that will be ignored by the physical network routers).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the at least some packets are ICMP packets, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical 

As per claim 15. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 12.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the at least some packets are DHCP packets.
         Wang however discloses wherein the at least some packets are DHCP packets. (Wang, par0028 teaches the MFE 105 identifies the logical IP address of a new interface [more than one new interfaces can be added and DHCP uses many packets] (by intercepting a DHCP packet, receiving the information from the VNIC, processing a packet from the VNIC, etc.), the MFE 105 notifies the network controller 100 of the new logical network address and interface, so that the network controller 100 can assign a unique physical IP address for the interface (i.e., mapped to the logical network address).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the at least some packets are DHCP packets, as taught by Wang in the IP multiplexer of Sakov, Srisuresh and Nunes, so network virtualization plays a crucial role in the operation of datacenters, the overlay approach provides flexibility, the physical datacenter network is used as a packet carrier, and the network functionalities (of the logical networks) are separated and implemented in the upper overlaying layer, see Wang par0001.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakov in view of Srisuresh further in view of Nunes and further in view of Gauvin (US7735116B1) hereinafter Gauvin.
As per claim 16. Sakov, Srisuresh and Nunes disclose the IP multiplexer of claim 12.
         Sakov, Srisuresh and Nunes do not explicitly disclose wherein the flow table uses a 7-tuple value comprising: Ingress endpoint; ethType; IP Protocol; Source IP Address; Destination IP Address; Source IP Port ; and Destination IP Port.
         Gauvin however discloses wherein the flow table uses a 7-tuple value comprising: Ingress endpoint; ethType; IP Protocol; Source IP Address; Destination IP Address; Source IP Port ; and Destination IP Port. (Gauvin, col13 ln7-10 teaches where a 7 tuple match is (1) source address/(2) destination address and (3) source port and (4) destination port, (5) network protocol used (e.g., UDP/TCP) and (6) incoming/(7) outgoing interface (e.g., eth0 to eth1, etc.)
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of           wherein the flow table uses a 7-tuple value comprising: Ingress endpoint; ethType; IP Protocol; Source IP Address; Destination IP Address; Source IP Port ; and Destination IP Port, as taught by Gauvin the IP multiplexer of Sakov, Srisuresh and Nunes, so due to the proliferation of computer software viruses new types of threats are identified, Information Technology (IT) security has become far more complex and new defenses are created and implemented, see Gauvin col1 ln16-27.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Asveren et al. (US20170180484A1) – Related art in the area of communications methods, apparatus and systems for efficiently managing NAPT bindings and mappings.
• Teyeb et al. (US20160309534A1) – Related art in the area of a method, performed in a single IP-address source node in a wireless communication network, of establishing a multipath TCP, MPTCP, connection for transfer of TCP data in MPTCP subflows to a destination node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442